1 Reported in 117 P.2d 224.
                              ON REHEARING.
After the Departmental opinion in this case was filed (8 Wash. 2d 18,  111 P.2d 218), the appellants presented a petition for rehearing, which was granted, and the matter came on for rehearing before the court sitting En Banc. Upon this hearing, the appellants asked that a certain sentence in the opinion be stricken. The respondent acquiesced in this request, and stated that the sentence complained of was not necessary to the decision of the case. Inasmuch as one of the parties desired the sentence complained of stricken, and the other, in effect, acquiesced in it, that sentence which reads as follows:
"Whether it was repealed by implication is immaterial, because the two sections last mentioned, when read together contain substantially the same provision as did the former statute which was to the effect that it was unlawful for directors of a corporation to pay any dividends, except from the net profits arising from the business of such corporation,"
will be stricken from the opinion.
In all other respects the Departmental opinion will be adhered to. *Page 725